DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of substrates” in Line 3 of the claim.  Because of the recitation of article ‘a’, it is not clear if “a plurality of substrates” in Line 3 is referencing “a substrate” in Line 1.  For examination purposes “a substrate” in Line 1 is being interpreted as “a substrate of a plurality of substrates” and in Line 3 as “a portion of said plurality of substrates”.  
Claim 15 recites the limitation “the single treating block” in Lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “a single indexer block” in Line 6 is being interpreted as “a single treating block”. 
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kure et al. 2018/0061690 and in view of Kitano et al. 2001/0013161.
In Re Claims 1-12, as best understood, Kure et al. teach a substrate treating apparatus for treating a substrate, comprising: 										a first indexer block (4 and U10, Fig. 2) on which a first carrier platform (Platform supporting 11, Fig. 1) for placing a carrier (11, Fig. 1) capable of accommodating a plurality of substrates thereon is disposed;												a single treating block (5, Fig. 2) connected to the first indexer block and in which a plurality of treatment layers (14, 15, 16 and 17, Fig. 2) is arranged in an upward/downward direction;			a second indexer block (U11 and 6, Fig. 2) connected to the single treating block; 			wherein the first indexer block takes a substrate from the carrier placed on the first carrier platform and transports the taken substrate to one of the treatment layers, (See Fig. 2) 				the treatment layers each perform a predetermined treatment to the transported substrate, and transport the substrate to the second indexer block (See Fig. 2); and 					wherein the first indexer block is capable of taking a substrate from the carrier placed on the first carrier platform and transporting the substrate to a first treatment layer (17) of the treatment layers,	the first treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block,					the second indexer block is capable of transporting the transported substrate to a second treatment layer (14) of the treatment layers,									the second treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the first indexer block,				the first indexer block is capable of transporting the transported substrate to a third treatment layer (15) of the treatment layers,										the third treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block; and 				the second indexer block is capable of returning back a substrate treated in the third treatment layer to an indexed shelf unit (U11)  of the second indexer block; 						wherein the first indexer block is capable of taking a substrate from the carrier placed on the first carrier platform and transporting the substrate to a first treatment layer of the treatment layers,		the first treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block,					the second indexer block is capable of transporting the transported substrate to a second treatment layer of the treatment layers,									the second treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block, and			the second indexer block is capable returning back the substrate treated in the second treatment layer a shelf unit (U11) of the second indexer block; and						wherein the second indexer block is capable of transporting the substrate, treated and transported in the second treatment layer, to a third treatment layer of the treatment layers,		the third treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block, and			the second indexer block is capable of returning back the substrate treated in the third treatment layer to an indexer shelf (U11) of the second indexer block; and 					wherein the second indexer block is further configured to load and unload the substrate with respect to an external device (3, Fig. 3)(Paragraph 30),								the second indexer block unloads the substrate, treated in the second treatment layer, to the external device, (Paragraph 30) and									the second indexer block loads the substrate, subjected to a predetermined treatment by the external device, from the external device (Paragraph 30) and is capable of transporting the loaded substrate to the third treatment layer of the treatment layers; and 						wherein the second indexer block is further configured to load and unload the substrate with respect to an external device, (Paragraph 30) 								the second indexer block is capable of unloading the substrate, treated in the first treatment layer, to the external device, (Paragraph 30) and								the second indexer block is capable of loading the substrate, subjected to a predetermined treatment by the external device, from the external device and transporting the loaded substrate to the second treatment layer of the treatment layers; and								wherein the first indexer block takes a substrate from the carrier placed on			the first carrier platform and transports the substrate to a first treatment layer of the treatment layers, (See Fig. 1) 											the first treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the first indexer block, the first indexer block is capable of transporting the transported substrate to a second treatment layer of the treatment layers,		the second treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block, and			the second indexer block is capable of returning back the substrate treated in the second treatment layer to a indexing shelf unit (U11) of the second indexer block. and					wherein the second indexer block is capable of transporting the substrate, treated and			transported in the second treatment layer, to a third treatment layer of the treatment layers,	the third treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block, and			the second indexer block is capable of returning back the substrate treated in the third treatment layer to a indexing shelf unit (U11) of the second indexer block; and					wherein the second indexer block is further configured to load and unload the substrate with respect to an external device, (Paragraph 30) 								the second indexer block is capable of unloading the substrate, treated in the second treatment layer, to the external device, and									the second indexer block is capable of  loading the substrate, subjected to a predetermined treatment by the external device, from the external device and transporting the loaded substrate to the third treatment layer of the treatment layers; and 								wherein the first indexer block is capable of taking a substrate from the carrier placed on the first carrier platform and transporting the substrate to a first treatment layer of the treatment layers,		the first treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the first indexer block, the first indexer block transports the transported substrate to a second treatment layer of the treatment layers,					the second treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the first indexer block,					the first indexer block is capable of transporting the transported substrate to a third treatment layer of the treatment layers,											the third treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block, and				the second indexer block is capable of returning back the substrate treated in the third treatment layer to an indexing shelf unit (U11) of the second indexer block; and 					wherein the second indexer block is further configured to load and unload the substrate with respect to an external device, (Paragraph 30) 								the second indexer block is capable of taking a substrate from the carrier placed on the second carrier platform and transporting the substrate to a first treatment layer of the treatment layers, (See Fig. 1 and Fig. 2)  and 											the first indexer block is capable of returning back the substrate treated in the third treatment layer to the carrier placed on the first carrier platform; (See Fig. 1 and 2) and					wherein the second indexer block is further configured to load and unload the substrate with respect to an external device, (Paragraph 30) 								the second indexer block is capable of taking a substrate from the carrier placed on the second carrier platform and transporting the substrate to a first treatment layer of the treatment layers,		the first treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the first indexer block, the first indexer block is capable of transporting the transported substrate to a second treatment layer of the treatment layers,			the second treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the second indexer block,			the second indexer block is capable of unloading the substrate, treated in the second treatment layer, to the external device,										the second indexer block is capable of loading the substrate, subjected to a predetermined treatment by the external device, from the external device and transporting the loaded substrate to a third treatment layer of the treatment layers,								the third treatment layer is capable of performing a predetermined treatment to the transported substrate, and transporting the substrate to the first indexer block, and 				the first indexer block is capable of returning back the substrate treated in the third treatment layer to the carrier placed on the first carrier platform.  
Kure et al. do not teach the second indexer block having a second carrier platform for placing a carrier thereon and the second indexer block returns back the substrate treated in the treatment layer to the carrier placed on the second carrier platform.
However, Kitano et al. teach a second indexer block (4) having a second carrier platform (Platform supporting cassette in block 4 of Fig. 2) for placing a carrier thereon and the second indexer block returns back the substrate treated in the treatment layer (20, Fig. 2) to the carrier placed on the second carrier platform (See Fig. 1 and 2); and 									the second indexer block is capable of returning back the substrate treated in a treatment layer to the carrier placed on the second carrier platform.							
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a second indexer block having a second carrier platform in the apparatus of Kure et al. as taught by Kitano et al. in order to improve protection of the substrates.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kure et al./Kitano et al. as applied to claim 1 above, and further in view of Shiwaku 7,578,240.
In Re Claim 13, Kure et al./Kitano et al. teach the apparatus of Claim 1 as discussed above.
Kure et al./Kitano et al. do not teach a carrier transport mechanism configured to transport the carrier between the first carrier platform and the second carrier platform.
However, Shiwaku teaches a carrier transport mechanism (78, 4, Fig. 7 and 8) configured to transport the carrier between the first carrier platform (64, Fig. 8) and the second carrier platform (opposite side 64, Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a carrier transport mechanism to the apparatus of Kure et al./Kitano et al. as taught by Shiwaku in order to speed up the transport of the substrates.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kure et al. 2018/0061690 and in view of Kitano et al. 2001/0013161.
In Re Claim 15, as best understood, Kure et al. teach a substrate transporting method for a substrate treating apparatus including:										a first indexer block (4, Fig. 1 and 2) on which a first carrier platform (Platform supporting 11, Fig. 1) for placing a carrier (11) capable of accommodating a plurality of substrates thereon is disposed; and													a single indexer block (5, Fig. 1 and Fig. 2) connected to the first indexer block and in which a plurality of treatment layers is arranged in an upward/downward direction;					the method comprising:										a taking and transporting step of causing the first indexer block to take a substrate from the carrier placed on the first carrier platform and to transport the taken substrate to one of the treatment layers; (Paragraph 23 and 24) 											a treating and transporting step of causing each of the treatment layers to perform a predetermined treatment to the transported substrate, and to transport the substrate to a second indexer block connected to the single treating block; (Paragraphs 32-35) 
Kure et al. do not teach 	a returning step of causing the second indexer block to return the substrate, treated in the treatment layer, to a carrier placed on a second carrier platform provided in the second indexer block.
However, Kitano et al. teach a returning step of causing the second indexer block to return the substrate, treated in the treatment layer, to a carrier (Cassette in block 4, Fig. 1 and 2) placed on a second carrier platform provided in the second indexer block.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add returning the substrate to a carrier in the second indexer block to the method of Kure et al. as taught by Kitano et al. in order to protect the substrate.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Deguchi, and Kitano teach vertical processing systems with indexers and Hazano teaches processing with two indexer blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652